UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:SEPTEMBER 30, 2014 Commission File Number000-53955 OMNITEK ENGINEERING CORP. (Exact name of Registrant as specified in its charter) California 33-0984450 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1333 Keystone Way, #101, Vista, California 92081 (Address of principal executive offices, Zip Code) (760) 591-0089 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of November 12, 2014, the Registrant had 19,979,582 shares of its no par value Common Stock outstanding. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets as of September 30, 2014 and December 31, 2013 1 Condensed Statements of Operations for the three months ended September 30, 2014 and September 30, 2013, and for the nine months ended September 30, 2014 and September 30, 2013 2 Condensed Statements of Cash Flows for the nine months ended September 30, 2014 and September 30, 2013 3 Notes to the Condensed Financial Statements 4-7 Item 2. Management’s Discussion and Analysis of the Financial Condition and Results of Operations 5 Item 3. Quantitative and Qualitative Disclosures about Market Risk 12 Item 4. Controls and Procedures 12 PART II - OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 5. Other Information 13 Item 6. Exhibits 13 ii PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS OMNITEK ENGINEERING CORP. Condensed Balance Sheets ASSETS September 30, December 31, (unaudited) (as restated) CURRENT ASSETS Cash $ $ Accounts receivable, net Accounts receivable - related parties Inventory, net Prepaid expense Deposits Short-term investments, net - Total Current Assets FIXED ASSETS, net OTHER ASSETS Intellectual property, net Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued management compensation Accounts payable - related parties Customer deposits Total Current Liabilities Total Liabilities STOCKHOLDERS' EQUITY Common stock, 125,000,000 shares authorized no par value 19,779,582 and 19,759,582 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. Page 1 OMNITEK ENGINEERING CORP. Condensed Statements of Operations (unaudited) For the Three For the Three For the Nine For the Nine Months Ended Months Ended Months Ended Months Ended September 30 September 30 September 30 September 30 (as restated) (as restated) REVENUES $ COST OF GOODS SOLD GROSS MARGIN OPERATING EXPENSES General and administrative Research and development expense Depreciation and amortization expense Total Operating Expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Change in fair value of derivative liability - ) - ) Investment income, net - - - Interest expense - - - ) Interest income Total Other Income (Expense) ) ) LOSS BEFORE INCOME TAXES ) INCOME TAX EXPENSE - - NET LOSS $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these condensed financial statements. Page 2 OMNITEK ENGINEERING CORP. Condensed Statements of Cash Flows (unaudited) For the Nine For the Nine Months Ended Months Ended September 30, September 30, (as restated) OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Amortization and depreciation expense Amortization of premium on investments Options and warrants granted Change in fair value of derivative liability Changes in operating assets and liabilities: Accounts receivable ) Accounts receivable–related parties Deposits ) Prepaid Expense ) Inventory ) ) Accounts payable and accrued expenses ) Customer deposits Accounts payable-related parties ) Accrued management compensation ) ) Net Cash Used in Operating Activities ) ) INVESTING ACTIVITIES Maturity of short-term investments Purchase of property and equipment ) ) Net Cash Provided by Investing Activities FINANCING ACTIVITIES Exercise of warrants and options for cash - Net Cash Provided by Financing Activities - NET DECREASE IN CASH ) ) CASH AT BEGINNING OF YEAR CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOWS CASH PAID FOR: Interest $
